Case 5:20-cv-00210 Document1 Filed on 11/25/20 in TXSD Page 1 of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
LAREDO DIVISION

VICTOR MANUEL RIVERA, JR. AND

VICTOR MANUEL RIVERA, SR.
Plaintiffs,

v. CIVIL ACTION NG-2: 20 -Cv-2/D

KARRIERS, INC., LONG SHOT

TRUCKING, LLC AND

JON EDWARD BEHLE
Defendant.

QM LN LN LH LI) LP) SP LH LH

DEFENDANT’S NOTICE OF REMOVAL
Defendant, Jon Edward Behle, files this Notice of Removal under 28 U.S.C. §§ 1441, 1446,
and 1332, and respectfully shows the Court the following:

I.
Introduction

1.1 On October 13, 2020, Plaintiffs Victor Manuel Rivera, Jr. and Victor Manuel Rivera,
Sr, filed a personal injury lawsuit against Karriers, Inc., Long Shot Trucking, LLC and Jon Edward
Behle in the 341° Judicial District Court of Webb County, Texas, under Cause No.
2020CVA001790D3. Plaintiffs’ Original Petition, Ex. 1. Plaintiffs allege that Victor Manuel
Rivera, Jr., suffered injuries when Defendant driver, Jon Edward Behle, was operating an 18-wheeler,
and attempted to make an improper turn and struck the vehicle being operated by Plaintiff, Victor
Manuel Rivera, Jr. See id. at § V. Asa result of Victor Manuel Rivera, Jr.’s claimed injures, Plaintiffs
seek to recover damages for: past and future healthcare expenses; past and future physical pain and
mental anguish; past and future physical impairment; and past and future disfigurement. /d., at § VII.

1.2 Plaintiffs’ state court action is one over which this Court has ori ginal jurisdiction under

28 U.S.C. § 1332 and which may be removed to this Court in accordance with 28 U.S.C. § 1441.

Page 1 of 5
Case 5:20-cv-00210 Document1 Filed on 11/25/20 in TXSD Page 2 of 5

This is a civil action in which the matter in controversy exceeds $200,000.00, exclusive of interest
and costs, and is between citizens of different states.

1.3 Service of Citation of Plaintiffs’ Original Petition on Defendant Jon Edward Behle
was executed on October 26, 2020. See State Docket Sheet, Ex. 2. Jon Edward Behle filed his
Original Answer in the state court action on November 24, 2020. See Defendant Jon Edward Behle’s
Original Answer to Plaintiff's Original Petition, Ex. 3; State Court Docket Sheet, Ex. 4.

14 Neither Karriers, Inc or Long Shot Trucking, LLC have been served at this time.

1.5 Counsel for the undersigned party represents to the Court that Karriers, Inc. consents
to and joins in this Notice of Removal.

IL.
The Parties

2.1 Plaintiffs are Texas citizens, who resided in Webb County, Texas at the time of the
events made the basis of this lawsuit. Plaintiffs’ Original Petition, at § 2.1, Ex. 1.

2.2 As Plaintiffs concede in their pleading, Defendant Jon Edward Behle resides in Alden,
Minnesota.

Til.
Procedural Requirements for Removal

3.1 Removal is timely, as this Notice is filed within 30 days of John Edward Behle
receiving service of summons and Plaintiffs’ Original Petition on October 26, 2020. See 28 U.S.C.
§ 1446(b)(1).

3.2 Written notice of the filing of this Notice of Removal is being given to Plaintiffs and
their counsel as required by Texas law. Further, Jon Edward Behle is filing a copy of this Notice
with the Clerk of the Court for Webb County, Texas—where Plaintiffs cause was originally filed.

See John Edward Behle’s Notice of Filing of Notice of Removal, Ex. 6.

Page 2 of 5
Case 5:20-cv-00210 Document1 Filed on 11/25/20 in TXSD Page 3 of 5

3.3. Jon Edward Behle has submitted a copy of all processes, pleadings, and orders to this
Court as required by 28 U.S.C. § 1446(a).

IV.
Venue

4.1 Venue in this district is proper because the Southern District of Texas, Laredo
Division, includes Webb County. Webb County is the county where the alleged incident occurred
and where the original lawsuit is pending. Plaintiff's Original Petition, at | 4.3, Ex. 1.

Vv.
Jurisdictional Basis for Removal

5.1 Removal is proper pursuant to 28 U.S.C. § 1332 because there is complete diversity
between the parties and the amount in controversy exceeds $75,000.00.

5.2 First, complete diversity of citizenship exists between the parties. Plaintiffs represent
that they are Texas residents. Plaintiff's Original Petition, at § 2.1, Ex. 1. Jon Edward Behle is one
of three named Defendants in this lawsuit. See id. at 2.2. Plaintiffs concede in their Petition that
Jon Edward Behle is a resident of Alden, Minnesota. See id. Therefore, Jon Edward Behle is deemed
a citizen of Minnesota for diversity purposes. See 28 U.S.C. § 1332(c). For these reasons, the parties
are completely diverse, and removal is appropriate on this ground.

5.3 Second, the amount in controversy exceeds $75,000.00, exclusive of interest and
costs. In determining whether the amount in controversy has been met, the general rule is that the
sum claimed by the plaintiff controls if the claim is apparently made in good faith. Okeke v. Auto.
Fin. Corp., 2016 U.S. Dist. LEXIS 196918, *16, 2016 WL 11582509 (W.D. Dist. Tex. Feb. 3, 2016)
(citing St. Paul Mercury Indemn. Co. v. Red Cab Co., 303 U.S. 283, 288-89, 58 S. Ct. 586, 82 L. Ed.

845 (1938)). Here, Plaintiffs represent to the state Court that they seek monetary damages of more

Page 3 of 5
Case 5:20-cv-00210 Document1 Filed on 11/25/20 in TXSD Page 4of5

than $200,000.00 but less than $1,000,000.00. Plaintiff's Original Petition, at 7.3, Ex. 1. As such,

the amount in controversy requirement for removal is apparent on the face of Plaintiff's pleading.

VIL
Jury Demand

6.1 Jon Edward Behle asserts his rights under the Seventh Amendment to the U.S.

Constitution and demands, in accordance with Federal Rule of Civil Procedure 38, a trial by jury on

all issues.

Vil.
Prayer

WHEREFORE, PREMISES CONSIDERED, Defendant Jon Edward Behle prays that this
Notice of Removal be deemed sufficient and that the proceedings attached hereto be removed from

the 341* Judicial District Court of Webb County, Texas to the docket of this Honorable Court.

Respectfully submitted,

By.__/s/ Robert A. Valadez
ROBERT A. VALADEZ
State Bar No. 20421845
rvaladez@shelton-valadez.com

SHELTON & VALADEZ, P.C.
600 Navarro, Suite 500

San Antonio, Texas 78205-1860
Ph: (210) 349-0515

Fax: (210) 349-3666

ATTORNEY FOR DEFENDANT,
JON EDWARD BEHLE

Page 4 of 5
Case 5:20-cv-00210 Document1 Filed on 11/25/20 in TXSD Page 5 of 5

CERTIFICATE OF SERVICE

I certify that a true and correct copy of the above and foregoing was forwarded in accordance
with the Federal Rules of Civil Procedure on the 25" day of November 2020 to:

VIA E-MAIL AND E-SERVICE
Ryan King

Hagwood Ormand & King, LLC
1520 E. Highway 6

Alvin, Texas 77511
firm@hokfirm.com

 

/s/ Robert A. Valadez
ROBERT A. VALADEZ

Page 5 0f 5
